Case 1:21-cr-00027-TSK-MJA Document 114 Filed 07/29/21 Page 1 of 5 PageID #: 332



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                       Crim. Action No.: 1:21CR27-9
                                                              (Judge Kleeh)

 WILLIAM D. CHARLESTON,

                    Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 82],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On   June    24,    2021,   the    Defendant,     William     D.    Charleston

 (“Charleston”), appeared before United States Magistrate Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to   Count    Twenty-Four       of     the   Indictment,    charging          him   with

 Possession    with    Intent      to   Distribute      Heroin     and   Fentanyl      in

 Proximity to a Protected Location, in violation of Title 21, United

 States     Code,    Sections      841(a)(1),      841(b)(1)(C)          and    860(a).

 Charleston stated that he understood that the magistrate judge is

 not a United States District Judge, and Charleston consented to

 pleading     before      the   magistrate     judge.       This    Court      referred

 Charleston’s plea of guilty to the magistrate judge for the purpose

 of administering the allocution, pursuant to Federal Rule of

 Criminal Procedure 11, making a finding as to whether the plea was
Case 1:21-cr-00027-TSK-MJA Document 114 Filed 07/29/21 Page 2 of 5 PageID #: 333



 USA v. CHARLESTON                                                   1:21CR27
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 82],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 knowingly and voluntarily entered, and recommending to this Court

 whether the plea should be accepted.

       Based upon Charleston’s statements during the plea hearing,

 and the Government’s proffer establishing that an independent

 factual basis for the plea existed, the magistrate judge found

 that Charleston was competent to enter a plea, that the plea was

 freely and voluntarily given, that Charleston was aware of the

 nature of the charges against him and the consequences of his plea,

 and that a factual basis existed for the tendered plea.                  The

 magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 82] finding a

 factual basis for the plea and recommending that this Court accept

 Charleston’s plea of guilty to Count Twenty-Four of the Indictment.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.           Neither Charleston nor

 the Government filed objections to the R&R.

                                       2
Case 1:21-cr-00027-TSK-MJA Document 114 Filed 07/29/21 Page 3 of 5 PageID #: 334



 USA v. CHARLESTON                                                   1:21CR27
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 82],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 82], provisionally ACCEPTS Charleston’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Twenty-Four of

 the Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation       of   Charleston,       and   prepare   a    presentence

 investigation report for the Court;

       2.    The Government and Charleston shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 August 3, 2021;

       3.    The presentence investigation report shall be disclosed

 to Charleston, his counsel, and the Government on or before October

 4, 2021; however, the Probation Officer shall not disclose any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

                                        3
Case 1:21-cr-00027-TSK-MJA Document 114 Filed 07/29/21 Page 4 of 5 PageID #: 335



 USA v. CHARLESTON                                                    1:21CR27
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 82],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       4.    Counsel may file written objections to the presentence

 investigation report on or before October 18, 2021;

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 November 1, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and     motions   for   departure   from    the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 November 15, 2021.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Charleston

 on December 6, 2021, at 9:30 a.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

                                        4
Case 1:21-cr-00027-TSK-MJA Document 114 Filed 07/29/21 Page 5 of 5 PageID #: 336



 USA v. CHARLESTON                                                   1:21CR27
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 82],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: July 29, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
